Citation Nr: 1533567	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for his service-connected posttraumatic stress disorder (PTSD).  The Veteran timely appealed that issue to the Board.  The TDIU issue was also denied in that rating decision, though it was not formally appealed to the Board.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in May 2011, when it was remanded for additional development, including obtaining Social Security Administration (SSA) records.  That development having been completed, the case was returned to the Board in February 2013, which took jurisdiction over the intertwined TDIU issue at that time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then denied both the claims for increased evaluation for PTSD and entitlement to TDIU in that February 2013 Board decision.  

The Veteran timely appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties, the Court rendered a November 2014 memorandum decision, which affirmed the Board's denial of an increased evaluation of his PTSD, but vacated and remanded the TDIU claim back to the Board.  In light of the affirmance of the Board's decision with regards to the increased evaluation for PTSD claim, the Board considers its previous decision as to that issue to be final; that issue of increased evaluation for PTSD will no longer be addressed in this decision.  

Accordingly, the case has been returned to the Board in compliance with the November 2014 memorandum decision; the sole issue before the Board is entitlement to TDIU.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2013 decision, the Board relied upon a June 2011 VA examiner's opinion in denying entitlement to TDIU.  The Court found that opinion failed to adequately address the Veteran's SSA records and the Veteran's lay statements, was internally inconsistent, and lacked in rationale.  The Court remanded the case back to the Board in order to either (a) obtain a clarification from the June 2011 examiner, or (b) obtain a new VA examination respecting the Veteran's claim for TDIU.  See November 2014 Memorandum Decision, pg. 10.

After reviewing the June 2011 examination report and reviewing the claims file-which reveals an award of service connection for tinnitus since the February 2013 Board decision-the Board finds that a remand is necessary in order to afford the Veteran a new VA examination with an industrial/occupational specialist to determine whether his service-connected disabilities render him unemployable at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Chillicothe VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2012 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination of the Veteran, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities-including: PTSD, tinnitus, penile and right upper back scars, and right ankle disabilities- either individually or combined, preclude substantially gainful employment.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

The examiner should also specifically discuss the relevant medical evidence of record, particularly any VA examinations of record with regards to his service-connected disabilities, as well as the Social Security Administration records and the Social Security Administration Judge's findings and conclusions therein.  The examiner should also address the Veteran's lay statements respecting his employability as a result of his service-connected disabilities.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

